 FLORIDA STEEL CORPORATION195Florida Steel Corporation and United Steelworkersof America, AFL-CIO. Cases I -CA-7707 and11-CA-7707-1 (formerly 12-CA-8250)May 1, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge duly filed by United Steelworkersof America, AFL-CIO, hereafter called the Union,and an amended charge filed by the Union on June22, 1978, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 11, issued a complaint and notice ofhearing on May 9, 1979, and an order consolidatingcases and consolidated complaint and notice ofhearing on July 16, 1979, against Florida Steel Cor-poration, herein called Respondent. The consoli-dated complaint alleges that Respondent had en-gaged in and was engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, bydenying the accumulation of "time bank" credits tocertain employees at its Charlotte, North Carolina,plant and at its Indiantown, Florida, plant, for theweeks in which such employees participated in ne-gotiating sessions, because said employees engagedin union activities or in concerted activities withother employees for the purpose of collective bar-gaining and other mutual aid and protection. OnJune 1, 1979, Respondent filed an answer denyingthe commission of any unfair labor practices, andan answer to the consolidated complaint filed onAugust 2, 1979, denying the commission of anyunfair labor practices.On November 1 and 2, 1979, the parties executeda stipulation of facts by which they waived a hear-ing before an administrative law judge and the issu-ance of an administrative law judge's decision andrecommended order and agreed to submit the caseto the Board for findings of fact, conclusions oflaw, and an order. The stipulation also providedfor the filing of briefs with the Board.On January 2, 1980, the Board issued its orderapproving the stipulation and transferring the pro-ceeding to the Board. The General Counsel, theCharging Party, and Respondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the stipulation offacts, the exhibits, the brief, and the entire recordin this proceeding, and hereby makes the follow-ing:249 NLRB No. 18FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERFlorida Steel Corporation, a Florida corporation,is engaged in the manufacture of steel and rein-forced rods at the plants involved herein located inCharlotte, North Carolina, and Indiantown, Flor-ida. During the past year, a representative period,the Employer manufactured, sold, and shippedfrom its North Carolina and Florida facilities, re-spectively, products valued in excess of $50,000 topoints directly outside the States of North Carolinaand Florida. During the same period, the Employ-er also purchased from points directly outside theStates of North Carolina and Florida, respectively,materials valued in excess of $50,000.The parties stipulated, and we find, that FloridaSteel Corporation is, and at all times materialherein has been, an employer engaged in commerceand in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act and thatit will effectuate the purposes of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOI.VEDThe parties stipulated, and we find, that UnitedSteelworkers of America, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsOn January 16, 1974, the Union was certified asthe bargaining representative for the productionand maintenance employees at Respondent's Char-lotte, North Carolina, plant.' On June 13, 1975, theUnion was certified for the production and mainte-nance employees at Respondent's Indiantown,Florida, plant.2The parties have since had separatecontract negotiating sessions in each unit.Commencing June 1, 1976, Respondent imple-mented an "Attendance Bonus" (time bank) planthroughout its operations, except for the bargainingunit employees at its Charlotte and Indiantownplants. The Attendance Bonus plant provides thathourly employees shall be credited with one-halfan Attendance Bonus hour for each week duringwhich they are in attendance for all of their regu-larly scheduled hours. According to Respondent,the purpose of this plan was to provide employeeswith paid personal time when absenteeism mightotherwise be necessary due to sickness, family busi-ness, or personal business.Case 1 -RC-37252 Case 12 RC 44hlFLORIDA STEEL CORPORATION 195 19hDECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are four exceptions to the rule that em-ployees, in order to qualify for the AttendanceBonus, have to be in attendance for all of their reg-ularly scheduled hours. Employees are excusedfrom the rule (1) to receive treatment for an indus-trial injury sustained on the job; (2) to appear as awitness in court, should they be requested to do soby Florida Steel management; (3) when two com-pany-paid holidays are scheduled and observedduring the same workweek; and (4) when exchang-ing a scheduled shift with another employee, if asupervisor's approval is obtained in advance.3TheAttendance Bonus plan also provides, apparentlyfor consistency with (3), above, that when 2 ormore days are scheduled "off' by Respondent inan employee's scheduled workweek the AttendanceBonus hour may not be accrued for that week.The United States Court of Appeals for theFourth Circuit enforced the Board's Order in Flor-ida Steel Corporation.4Thereafter, the parties, at anIndiantown negotiating session on October 28,1976, agreed to implement retroactively certainfringe benefits including the time bank plan in thesame manner as had been implemented to otheremployees. The plan was implemented on Novem-ber 11, 1976, and Respondent has made retroactivecredits of all bonus hours due employees. Thesecredits were made as part of the post-enforcementcompliance procedure cited at 220 NLRB 1201(1975), as reviewed and approved by the GeneralCounsel.In a case involving Respondent's Charlotte plant,the U.S. Court of Appeals for the District of Co-lumbia Circuit enforced the Board's Order in Flor-ida Steel Corporation.5The Board ordered Re-spondent to grant the Charlotte unit employeesfringe benefits which were implemented at non-union plans but withheld at Charlotte because theUnion had filed a representation petition.Pursuant to an agreement reached at a negotiat-ing session at Charlotte on December 20, 1976, theparties on January , 1977, implemented retroac-tively certain fringe benefits, including the timebank plan, in the same manner as it had been givento other employees. Respondent has made retoac-tive credits for all bonus hours due employees, andthese credits were made as part of a compliance' Respondent its revised policy to add his fourth excepliot on ( )cto-ber 3, 1976E4 ilfd 58 t 2d 324 (41h Ciir 1976) The oard had ordered Responld-en to grant all employees ill the appropriate unit at Inldlanltw ll all thefringe hnelfits granted to the enipIlyces of Responideit corporalev,ide.retlroaliVt. Il the linme that uch grants were originally nmade22t NIRl 2)i 1975) (then-Meniher Ialllting dissntinTg III per! tiihe failure to adopt he renicd( o the Adiniiistrali 1.a Jutlge oi tlhediscrinimitilorl ithh vlild age Itlcrise), enid S42 2d 8W 41I)( (ir19761procedure in the Charlotte case, as reviewed andapproved by the General Counsel.In contract negotiations at Indiantown and Char-lotte following the implementation of the "Attend-ance Bonus (time bank plan)," the application ofthe plan has resulted in a problem of interpretation.Five employees participated in the negotiations atCharlotte and three employees participated in thenegotiations at Indiantown for a period since June1, 1976. At both Charlotte and Indiantown, negoti-ations took place during the normal working hoursof some of the participating employees.6TheUnion, not Respondent, compensated employee ne-gotiators for the time they spent in negotiations.Respondent considered employees attending thenegotiating sessions during working hours as notpresent for work for purposes of the AttendanceBonus. Therefore, such employees were disquali-fied, in accordance with the terms of the policy,from receiving a one-half Attendance Bonus hourfor the week during which they attended the nego-tiating sessions. Negotiating sessions of either 1 or2 days' duration have occurred at both Charlotteand Indiantown on a regular basis between June 1,1976, and November 1979.B. Contentions of the PartiesIn the consolidated complaint, the GeneralCounsel alleges that since on or about December22, 1977, and continuing thereafter, Respondent hasdenied the accumulations of time bank credits to itsemployees Burl Combs, L. W. Weedon, JohnHolly, Alfred Moore, and Otis Hilton at its Char-lotte, North Carolina, location, and to James Spore-man. Frank Barson, and Ansilmo Modrigal at itsIndiantown, Florida, location, for the weeks inwhich they respectively participated in negotiatingsessions and that Respondent denied the accumula-tion of time bank credits to its employees becausesaid employees engaged in union activities or inconcerted activities with other employees for thepurpose of collective bargaining or other mutualaid and protection.The General Counsel thus alleges that Respond-ent violated Section 8(a)(l) and (3) of the Act byengaging in such unfair labor practices.Respondent's answer denied that it engaged inunfair labor practices and contends that the em-ployees' absence from work to attend negotiatingsessions should be treated as essentially voluntary,which is in the control of the employee, ratherthan involuntary, or in some degree attributable toRespondent; that it treats employees participatingRt' potil'in, 1,1 Iiw I dlted Mu1q 2., 197,. ,1Ittd to IIti III {hit'x i1 riiiii i i ll. 1\ ' 1.11TL (c;11 1 C !Xllltl 'S. *111il'1 i.. 1( l.r h 11 g1tscn. ling, r 1 <.ksL, i .kTi 1 I.> t, ;,. 1a1 (II11 1 Cll pl, ll I lr[arllrilln*III 111 I ce FLO(RIDA STEEL CORPORATION197in negotiations no differently than it treats anyother employee who chooses to leave work duringscheduled work hours for personal reasons; that thetime bank Attendance Bonus is like an hourlywage, which is a benefit accruing only for timespent on the job; that employers are not requiredto pay wages to employees for time spent attendingnegotiating sessions or for acting as union observ-ers during elections; and that, while an employer isnot permitted to discriminate because of union ac-tivities, he is not required to subsidize those activi-ties.C. ConclusionWe find that the stipulated record in this casedoes not establish a violation of Section 8(a)(l) and(3).The stipulated record shows that employees at-tending bargaining negotiations do not fall withinthe scope of any of the four written exceptions setforth by Respondent to its requirement that em-ployees are required to be present for all regularlyscheduled hours during the workweek in order toaccrue one-half hour of Attendance Bonus. The ex-ceptions to Respondent's rule apply to those em-ployee absences which are caused by Respondent,directly or indirectly, i.e., an injury on the job, anappearance in court as a witness for Respondent,certain shift changes, or the occurrence of twocompany-paid holidays during the same week.Clearly, serving as union negotiator is not an ex-ception and such service is not at the behest of Re-spondent.The Attendance Bonus or time bank plan wasimplemented by Respondent to provide employeeswith accumulated paid personal time for absenceswhich might be caused by illness or personal busi-ness. Respondent benefited from the plan inasmuchas its rate of employee absence was greatly cur-tailed. We find merit in Respondent's contentionthat the time bank Attendance Bonus is comparableto an hourly wage, which is a benefit accruingonly for time spent on the job. We so find.The record also shows that Respondent, at bothits Charlotte and Indiantown plants, had agreedthrough negotiations to implement the time bankplan at those two plants as it had otherwise corpor-atewide, and that such implementation was part ofits compliance with the prior Board decisions in-volving Charlotte and Indiantown, which were en-forced by the courts of appeals. Although Re-spondent has had a less than exemplary recordwith respect to its prior dealings with its employeesand their representatives under the Act,7and it hasI Se Iordu S (rporuti,, 214 NlRI 264 (19741, 215 NIRII 97(Iq74) 220 NlRBl 225 0(I751: 2207 NIRI 21) 0I 5,) 220/ N R 1201previously been found, as set forth above, to haveviolated the Act by denying any time bank Attend-ance Bonus at both the Charlotte and Indiantownplants, there does not appear to be any evidence inthe stipulated record to support a finding hereinthat Respondent was discriminatorily motivatedwhen it denied the eight employee negotiatorscredit for time spent in contract negotiating ses-sions.Finally, the stipulated record shows that Re-spondent did not adamantly insist that negotiationsoccur during working hours, inasmuch as it offeredby letter dated March 28, 1978, to meet in theevenings or on weekends to accommodate theCharlotte plant bargaining committee. Respondentthereby made it possible for employee negotiatorsat that plant to earn Attendance Bonus credits byaccepting the invitation to meet at times whichwould not require absence from work.In view of the above, we find that Respondent,by denying the Attendance Bonus (time bank)credits to those employees, five at Charlotte andthree at Indiantown, who served on the union ne-gotiating committee, for the time they spent in ne-gotiations which were held during working hours,was not discriminatorily motivated and did not vio-late Section 8(a)(l) and (3) of the Act.Accordingly, we shall dismiss the complaint inits entirety.CONCLUSIONS OF LAW1. The Respondent, Florida Steel Corporation, isan employer engaged in commerce within themeaning of the Act.2. United Steelworkers of America, AFL-CIO,is a labor organization within the meaning of theAct.3. Respondent, by denying the accumulation oftime bank credits to certain employees for theweeks in which such employees participated incontract negotiating sessions, did not violate Sec-tion 8(a)(1) and (3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.(1975); 221 NlRB 554 (1975). 221 NLRB 100I (1975). 221 NLRB3 101(i(1975); 223 NIRB 174 (1976), 224 NLRB 45 (1975): 224 NLRB 587(1976) 226 NI.RB 124 (197h6) 231 NI.RB 651 (1477); 231 NRB 927(1477); 233 NI.R1 491 (1977); 242 NI.RB N, IO5 (1979); 244 NlRB No61 (1"79)FLORIDA STEEL CORPORATION 1q7